Title: To James Madison from Robert R. Livingston, 10 November 1802
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 10th Novr 1802.
France has cut the knot. The difficulties relative to Parma and Placentia that stopped the expedition to Louisiana have ended by their taking possession of the first. As you see by the enclosed paper, orders are given for the immediate embarkation of troops (two demi brigades) for Louisiana they will sail in about twenty days from Holland. The government here will give no answer to my notes on the subject. They will say nothing on that of their limit or of our right under the Spanish treaty. Clerk has been presented to General Victoire as a merchant from Louisiana taking him for a French citizen the general he says did not conceal their views which are nothing short of taking exactly what they find convenient. When asked what they meant to do as to our right of entrepôt he spoke of the treaty as wastepaper & the préfet did not know that we had such right tho it had been the subject of many conversations with the minister & of three different notes. The sum voted for this service is two millions & a half as to the rest they expect to compel the people to support the expences of government which will be very heavy as the number & suite of the officers civil & military are great, and they are not empowered to draw so that the first act of the new government will be the oppression of their people and of our commerce. I believe you may add to this early attempt to corrupt our western people & if I may judge by the temper that the general will carry with him an early attempt upon the Natchez which they consider as the rival of New Orleans. If you will look back to some of my letters on this subject you will see my opinion of the necessity of strengthening ourselves as soon as possible both by forces and ships at home and by alliance abroad. No prudence will I fear prevent hostilities ere long and perhaps the sooner their plans develop themselves the better. In a letter to the president sent by the way of England I mention a conversation with Joseph Bonaparte from which I derived some small hopes, but they are of no avail now that the expedition is determined upon. I had yesterday written you a long letter upon the general state of our affairs but having no one to copy it & anxious to give you this intelligence as early as possible I confine myself to this single object least I should miss the ship which is about to sail from Havre. I am Dr Sir with the most respectful consideration Your Most Obt hum: Servt
Robt R Livingston
 

   
   RC and triplicate (DNA: RG 59, DD, France, vol. 8); RC (PHC); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). First RC docketed by Wagner as received 3 Jan. 1803. Triplicate and second RC in a clerk’s hand; second RC docketed by Wagner. Draft identified as “letter No. 23—in the Book. No. 62.” Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. First RC decoded interlinearly in pencil by JM. Second RC decoded interlinearly in an unidentified hand. Enclosure not found.



   
   This word was miscoded as “than.” In his decoding, JM interlined “has” over “than.” The draft and letterbook copy read “has.”



   
   Following the 9 Oct. 1802 death of Ferdinand of Parma, Napoleon declared that the states of Parma and Piacenza belonged to France under the Treaty of Aranjuez, and he appointed Médéric-Louis-Elie Moreau de Saint Méry administrator general (Annual Register for 1802, pp. 465, 641).



   
   The letterbook copy reads “Mr. Clarke whom you know,” referring to Daniel Clark.



   
   Livingston referred to Claude-Victor Perrin (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:491–92 and n. 2).



   
   This word was miscoded as “ledge.” JM’s decoding is illegible. The draft and letterbook copy read “French.”



   
   Livingston’s alarm at possible French aggression after the transfer of Louisiana had increased during the first several months after his arrival in Paris (see Livingston to JM, 31 Dec. 1801 and 26 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:360 n. 2, 494 n. 1).



   
   See Livingston to JM, 2 Nov. 1802, n. 13.


